Dismissed and Opinion Filed August 18, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00592-CR

                         MATTHEW KEITH MCBRIDE, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-19247-M

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       Matthew Keith McBride was convicted of evading arrest or detention in a motor vehicle.

Pursuant to a plea agreement, the trial court sentenced appellant, enhanced by one prior felony

conviction, to fifteen years’ imprisonment. The trial court certified that appellant does not have

the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005). We dismiss the appeal for want of jurisdiction.



                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140592F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW KEITH MCBRIDE, Appellant                   On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00592-CR        V.                       Trial Court Cause No. F12-19247-M.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Fillmore and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 18th day of August, 2014.




                                             –2–